DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Preliminary amendment filed on 11/24/2021 has been entered. Claims 1-30 are pending in this instant application.  Claims 8, 14-20, and 23-30 are withdrawn. Claims 1-7, 9-13, 21, and 22 are currently under examination.   

Priority
This application is a 371 of PCT/US20/33789 filed on 05/20/2020, which claims benefit of US Provisional Application No. 62/852,477 filed on 05/24/2019.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/852,477, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 2, 6, and 10 recite “a non-cancerous epithelial sample” and/or “formula: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
”, which are not disclosed by the prior-filed Application No. 62/852,477. Thus, the priority date of claims 2, 6, and 10 is 05/20/2020.

Election/Restrictions
Applicant's election with traverse of Group I invention (claims 1-22) and species (the species disclosed in claim 6, 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
and carries the doxycycline core) in the reply filed on 08/01/2022 is acknowledged.  The traversal is on the ground(s) that “Rajcevic’s Table III is an assessment of the top pathways associated with GBM, and has no bearing on endocrine therapy resistance… the Examiner is requested to insure that such patentable distinctness is present before proceeding to make the requirement final” (p. 1, para. 3; p. 2, para. 1). This is not found persuasive because "Groups I/II are directed to a technical feature: a biomarker comprising HSPD1, VDAC2, and CPT1A. This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Rajcevic et al. (Molecular & Cellular Proteomics 8:2595-2612, 2009), who teach that a xenograft model for human Glioblastoma multiforme (GBM) displays a highly invasive phenotype and stem cell characteristics. TABLE III, The main biological functions, networks, and diseases extracted from profile II and their associated protein IDs as assessed with Ingenuity Pathways Analysis: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
”, as set forth no page 5 of the Restriction/Election Requirement mailed on 06/13/2022. “Lack of unity of invention may be directly evident “ a priori ,” that is, before considering the claims in relation to any prior art, or may only become apparent “ a posteriori ,” that is, after taking the prior art into consideration. For example, independent claims to A + X, A + Y, X + Y can be said to lack unity a priori as there is no subject matter common to all claims. In the case of independent claims to A + X and A + Y, unity of invention is present a priori as A is common to both claims. However, if it can be established that A is known, there is lack of unity a posteriori, since A (be it a single feature or a group of features) is not a technical feature that defines a contribution over the prior art.“ (see MPEP § 1850 [R-10.2019], 37 CFR 1.475, II). Furthermore, as indicated in MPEP, only independent claims are considered. 
Claims 8, 14-20, and 23-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/01/2022. Thus, claims 1-7, 9-13, 21, and 22 are currently under examination.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 11/24/2021 has been considered.

Claim Objections
Claims 1, 6, 7, 9, 12, 13, 21, and 22 are objected to because of the following informalities: In claim 1, change the incorrect recitation “VDAC2, and CPT1A” (line 5), which combines all 3 biomarkers and is contradictory to the “at least two of the biomarkers” (line 9), to “VDAC2, and/or CPT1A”; and replace the “exceeds” (line 9) with “exceed”. In claim 6, change the misspelled recitation “erein” (line 1) to “wherein”. In claim 7, spell out abbreviated “MDIVI-1” to “Mitochondrial division inhibitor-1 (MDIVI-1)”. In claim 9, insert the labels “(a)” and “(b)” immediately before the recitations “an oxidative” (line 3) and “a glycolytic” (line 7), respectively, to indicate combination of the groups (a) and (b); and change the incorrect recitation “the group comprising” (lines 3 and 7) to “the group consisting of” to comply with the Markush group format. In claim 12, change the incorrect recitation “the group comprising” (line 2) to “the group consisting of” to comply with the Markush group format. In claim 13, change the incorrect recitation “fatty acids a lipophilic” (line 3) to “fatty acid, a lipophilic”. In claim 21, change the incorrect recitation “the group comprising” (lines 3 and 17) to “the group consisting of” to comply with the Markush group format. In claim 22, change the incorrect recitation “combination of mitochondrial biomarkers” (lines 4 and 7 to 8), in which the level of each biomarker cannot be combined, to “each of mitochondrial biomarkers”; and replace the incorrect recitation “the combination comprising” (line 5) with “the mitochondrial biomarkers comprising”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-13, 21, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for diminishing and/or alleviating endocrine therapy resistance in a cancer (or breast cancer), does not reasonably provide enablement for treating endocrine therapy resistance in a cancer (or breast cancer). The term “treating” is defined “The terms "treat," "treated," "treating," and "treatment" include the diminishment or alleviation of at least one symptom associated or caused by the state, disorder or disease being treated, in particular, cancer… treatment can be diminishment of one or several symptoms of a cancer, or complete eradication of a cancer” in the specification (p. 8/37, [0042]). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or to use the invention commensurate in scope with these claims. Claims 2-7, 9-13, and 21 depend from claim 1.
Applicants claim a method of treating (encompassing eradicating) endocrine therapy resistance in a cancer (or breast cancer) recited in claims 1 and 22. However, no limiting definition of “eradicating" or “eradication” is given in the instant Specification. Thus, the claimed method of treating (encompassing eradicating) endocrine therapy resistance in a cancer (or breast cancer) as interpreted by a skilled practitioner of the medical or pharmaceutical arts would be to cure endocrine therapy resistance in a cancer (or breast cancer) by the method. 
The Applicant's attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
Nature of the invention:   The rejected invention is drawn to A method for identifying and treating endocrine therapy resistance in a cancer, the method comprising: obtaining a biological epithelial sample of the cancer; determining, or having determined, the level of each biomarker in a Mito-Signature… administering a pharmaceutically effective amount of a mitochondrial biogenesis inhibitor if the determined levels of at least two of the biomarkers in the Mito-Signature exceeds the threshold level (claim 1); A method for identifying and treating endocrine therapy resistance in breast cancer, the method comprising: obtaining a biological sample of the cancer; determining, or having determined… administering a pharmaceutically effective amount of a mitochondrial biogenesis inhibitor if the determined level exceeds the threshold level… an antimitoscin, and a repurposcin (claim 22).
Relative skill of those in the art:  The relative skill of those in the art is from biomedical field (see the cited reference below).
Breadth of claims:  The claim is extremely broad in that it encompasses the eradication of endocrine therapy resistance in a cancer (or breast cancer) using the instantly claimed method. 
State of the prior art/Predictability or unpredictability of the art:  There is no teaching or suggestion in the state of the prior art that application of certain pharmaceutical method can eradicate or cure endocrine therapy resistance in a cancer (or breast cancer). Peiris‐Pagès et al. (AGING Vol. 11, pp. 1-35, Published: July 16, 2019) disclosed that Mito‐Signature (HSPD1/VDAC2/CPT1A) predicts tumor recurrence (Left; N = 152 patients; p = 7.3e‐10) and distant metastasis (Right; N = 149 patients; p = 8.1e‐07) in LN(+) luminal A patients treated with Tamoxifen therapy, indicative of treatment failure and Tamoxifen‐resistance. Mono‐cultures of MCF7‐GFP cells are quantitatively more resistant to the killing effects of Doxycycline, as the concentration of Doxycycline is progressively increased, from 50 μM to 5 mM. Note that at 500 μM Doxycycline, MCF7‐GFP cells in co‐culture are ~5‐fold more sensitive, than those in mono‐cultures. (page 10, Figure 6; page 15, Figure 15). One of skilled artisan would understand that contemporary treatment or management of an endocrine-resistant cancer (or breast cancer) is to minimize symptoms, not to eradicate or to cure an endocrine-resistant cancer (or breast cancer).
Amount of guidance/Existence of working examples:  It is worth noting that there are no working examples in the instant application to show that the claimed method is effective for eradicating endocrine therapy resistance in a cancer (or breast cancer) as recited in the claim. The exemplary embodiments of the Specification merely present (i) Validation with Kaplan-Meier (K-M) analyses of breast cancer patient samples: The Kaplan-Meier analysis of mitochondrial gene transcripts used an open-access online survival analysis tool to interrogate publically available microarray data from up to 3,455 breast cancer patients, and (ii) Validation via drug treatment of fluorescently-labeled MCF7-fibroblast cocultures: hTERT-BJ1-RFP cells and MCF7-GFP cells were first generated by stable transduction with lenti-viral vectors (p. 35/37 to , [00105 to 00106]).  
Quantity of experimentation:  In order to practice the full scope of the invention, one skilled in the art would need to undertake a novel and extensive research program to show that a measure to eradicate or to cure a endocrine-resistant cancer can be achieved after applying the claimed method. Furthermore, one of ordinary skill in the art would need to test a representative number of animals before one of ordinary skill in the art would be able to conclude that any method can be used to eradicate or to cure a endocrine-resistant cancer.  Because this research would have to be exhaustive, and because it would involve such a wide and unpredictable scope of use in eradication or curing of a endocrine-resistant cancer, it would constitute an undue and unpredictable experimental burden.
Lack of a working example is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art.  See MPEP § 2164. Genetech, 108 F.3d at 1366, states that "a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion" and "[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable".
Therefore, in view of the Wands factors as discussed above, including the amount of guidance provided and the predictability of the art and the lack of working examples to practice the full scope of the claimed invention herein, a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 9-13, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 2, 3, 5, 6, and 9-12 depend from claim 1. 
Claims 1 and 22 recite “obtaining a biological epithelial sample of the cancer”, in which “the cancer” refers to the endocrine therapy resistance in the preceding clause. It is not clear why the cancer is obtained for determining level of biomarker if the endocrine therapy resistance is known before obtaining. Claims 1, 4, and 22 also recite “administering a pharmaceutically effective amount of a mitochondrial biogenesis inhibitor if the determined levels… exceeds the threshold level”, which is confusing because the administering step is not required if the determined level does not exceed the threshold level. 
The term “threshold level” (lines 6 and 10 of claim 1; line 3 of claim 4; lines 7 and 10 of claim 22) is a relative term which renders the claim indefinite. The term “threshold level” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The threshold level depends on the type of tissue or cell.
Claims 7, 13, 21, and 22 recite “derivative”, which is not defined in the specification and thus the metes and bounds of its scope is not clear. 
  Claims 10 and 13 recites the limitation "the glycolytic metabolism inhibitor" (line 1 of claim 10) or “the mitochondrial targeting signal” (line 1 of claim 13).  There is insufficient antecedent basis for this limitation in the claim. 
Taken together, Applicant is advised to change the recitation “sample of the cancer” (line 3 of claim 1; line 3 of claim 22) to “sample of a cancer” for claim 1 and “sample of a breast cancer” for claim 22; to insert the phrase “of adjacent stroma” immediately after the recitation “threshold level” (lines 6 and 10 of claim 1; line 3 of claim 4; lines 7 and 10 of claim 22); to change the recitations “if the determined levels” (line 9 of claim 1; line 3 of claim 4) and “if the determined level” (line 10 of claim 22) to “to the endocrine therapy resistant cancer indicated by a characteristic that the determined levels” and “to the endocrine therapy resistant breast cancer indicated by a characteristic that the determined level”, respectively; to replace the recitation “derivative” in claims 7, 13, 21, and 22 with “structural derivative”; to change the recitation “claim 6, wherein” (line 1 of claim 10) to “claim 9, wherein”; and to replace the recitation “claim 11, wherein” (line 1 of claim 13) with “claim 12, wherein”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, 9-13, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lisanti (WO 2018/213764, November 22, 2018, also benefitted by prior Applications filed on May 19, 2017, June 26, 2017, July 07, 2017, October 24, 2017, and November 24, 2017; hereinafter referred to as Lisanti ‘764).
With regard to structural limitations “a method comprising: obtaining a biological epithelial sample of a cancer (or breast cancer); determining, or having determined, the level of each biomarker in a Mito-Signature comprising HSPD1 and VDAC2, in the biological sample; comparing the determined level to a threshold level of adjacent stroma (or further using a non-cancerous epithelial sample) for each biomarker in the Mito-Signature; and administering a pharmaceutically effective amount of a mitochondrial biogenesis inhibitor (or one of doxycycline and azithromycin; or an oxidative metabolism inhibitor selected from doxycycline or azithromycin, and a glycolysis inhibitor comprising one of 2-deoxy-glucose, ascorbic acid, and stiripentol; or a member of the tetracycline family or a member the erythromycin family) to the endocrine therapy resistant cancer indicated by a characteristic that the determined levels of (or each of) the biomarkers in the Mito-Signature exceed the threshold level of adjacent stroma” (claims 1-5, 7, 9-12, and 21), and “the antibiotic (or at least one compound) is chemically modified with at least one mitochondrial targeting signal selected from tri-phenyl-phosphonium or a structural derivative of triphenyl-phosphonium” (claims, 12, 13 and 21): 
Lisanti ‘764 disclosed a method of treating a neoplastic disease in a patient, following the determination of increased expression levels of one or more mitochondrial markers. Methods may include obtaining a sample of a neoplasm from a neoplastic disease patient, determining the expression level of one or more mitochondrial markers in the cancer stem cells (CSCs, e.g., Mito-signature) of the neoplasm sample relative to a control sample, and, if the higher expression levels of one or more mitochondrial markers is detected, administering to the patient a therapeutically effective amount of an anti-mitochondrial agent. The anti-mitochondrial agent may include compounds that inhibit mitochondrial function as an off-target effect, such as metformin, tetracycline family members (such as doxycycline), erythromycin family members (such as azithromycin), atovaquone, bedaquiline. The mitochondrial markers may include mitochondrial proteins, RNA, and/or DNA that are upregulated or increased in certain cancer types, relative to a normal control. For example, Table 5, Prognostic value of mitochondrial markers in gastric cancers: 
    PNG
    media_image3.png
    128
    400
    media_image3.png
    Greyscale
. Exemplary Mito-Signatures for breast cancer are shown in Table 10: 
    PNG
    media_image4.png
    200
    196
    media_image4.png
    Greyscale
  (pages 28/52 to 29/52, [0048]; pages 16/52 to 31/52, [0044, 0046, and 0051]). Table 2, Exemplary drugs used in conjugation with doxycycline to eradicate CSCs: 
    PNG
    media_image5.png
    200
    44
    media_image5.png
    Greyscale
. Table 3, Exemplary therapeutics that focus on mitochondrial targets: 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
. TPP behaves as a mitochondrial targeting signal (pages 12/52 to 13/52, [0032, 0033, and 0037). Doxycycline effectively targets hypoxic CSCs and overcomes Paclitaxel-resistance under conditions of hypoxia. Doxy-resistant (DoxyR)-MCF7 cells are sensitive to other metabolic therapies, including inhibitors of i) OXPHOS (Atovaquone, Irinotecan, Sorafenib, Niclosamide), ii) glycolysis (Vitamin C and Stiripentol) and iii) autophagy (Chloroquine). An analysis of transcriptional profiling data from human breast cancer samples revealed more than 95 elevated mRNA transcripts associated with mitochondrial biogenesis and/or mitochondrial translation (page 11/52, [0031 and 0032]; page 3/52, [0004]). 
Thus, these teachings of Lisanti ‘764 anticipate Applicant’s claims 1-5, 7, 9-13, and 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1 .56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

(I) Claims 1-7, 9-13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lisanti (WO 2018/213764, November 22, 2018, also benefitted by prior Applications filed on May 19, 2017, June 26, 2017, July 07, 2017, October 24, 2017, and November 24, 2017; hereinafter referred to as Lisanti ‘764) in view of Bapat et al. (US 2014/0364595, published on December 11, 2014, hereinafter referred to as Bapat ‘595). Claims 1-5, 7, 9-13, and 21 are rejected here because they have been rejected by the primary reference under 102 above.
Lisanti ‘764 disclosed a method of treating a neoplastic disease in a patient, following the determination of increased expression levels of one or more mitochondrial markers. Methods may include obtaining a sample of a neoplasm from a neoplastic disease patient, determining the expression level of one or more mitochondrial markers in the cancer stem cells (CSCs, e.g., Mito-signature) of the neoplasm sample relative to a control sample, and, if the higher expression levels of one or more mitochondrial markers is detected, administering to the patient a therapeutically effective amount of an anti-mitochondrial agent. The anti-mitochondrial agent may include compounds that inhibit mitochondrial function as an off-target effect, such as metformin, tetracycline family members (such as doxycycline), erythromycin family members (such as azithromycin), atovaquone, bedaquiline. The mitochondrial markers may include mitochondrial proteins, RNA, and/or DNA that are upregulated or increased in certain cancer types, relative to a normal control. For example, Table 5, Prognostic value of mitochondrial markers in gastric cancers: 
    PNG
    media_image3.png
    128
    400
    media_image3.png
    Greyscale
. Exemplary Mito-Signatures for breast cancer are shown in Table 10: 
    PNG
    media_image4.png
    200
    196
    media_image4.png
    Greyscale
  (pages 28/52 to 29/52, [0048]; pages 16/52 to 31/52, [0044, 0046, and 0051]). Table 2, Exemplary drugs used in conjugation with doxycycline to eradicate CSCs: 
    PNG
    media_image5.png
    200
    44
    media_image5.png
    Greyscale
. Table 3, Exemplary therapeutics that focus on mitochondrial targets: 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
. TPP behaves as a mitochondrial targeting signal (pages 12/52 to 13/52, [0032, 0033, and 0037). Doxycycline effectively targets hypoxic CSCs and overcomes Paclitaxel-resistance under conditions of hypoxia. Doxy-resistant (DoxyR)-MCF7 cells are sensitive to other metabolic therapies, including inhibitors of i) OXPHOS (Atovaquone, Irinotecan, Sorafenib, Niclosamide), ii) glycolysis (Vitamin C and Stiripentol) and iii) autophagy (Chloroquine) (page 11/52, [0031 and 0032]). 
Lisanti ‘764 did not explicitly disclose the limitation “formula: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, wherein R comprises a C4-C18 alkyl (elected)”, required by claim 6.
Bapat ‘595 disclosed a conjugate-based prodrug of the general structure: AFA-X-L, wherein: AFA is an antibacterial agent; L is a carrier; and X is a linker. The conjugated prodrug can be formulated in liposomes. In order to form a liposome the lipid molecules comprise elongated non-polar (hydrophobic) portions and polar (hydrophilic) portions. The hydrophobic and hydrophilic portions of the molecule are preferably positioned at two ends of an elongated molecular structure. When such lipids are dispersed in water they spontaneously form bilayer membranes. The prodrug compound often offers advantages of solubility, tissue compatibility or delayed release in an organism (page 56/107, [0048-0051]; page 57/107, [0069]; page 78/107, [0263]). Tetracyclines such as tetracycline, chlortetracycline, demeclocycline, minocycline, oxytetracycline, methacycline, doxycycline (=
    PNG
    media_image7.png
    134
    243
    media_image7.png
    Greyscale
). A wide variety of entities, e.g., carriers, can be coupled to an antibacterial agent. The carrier is a fatty acid comprising 6-25 carbons. In some embodiments, the carrier is a fatty acid selected from the group consisting of Caprylic acid, Capric acid, Undecylic acid, Lauric acid, Myristic acid, Palmitic acid, Stearic acid, Oleic acid, Elaidic acid (page 60/107 to 61/107, [0095, 0100, and 0102]). Linkers typically comprise a direct bond or an atom such as oxygen or sulfur, a unit such as NR1, C(O), C(O)NH, SO, SO, SONH or a chain of atoms, where R1 is hydrogen, acyl, aliphatic or substituted aliphatic. Prodrugs include compounds wherein a hydroxy, amino or mercapto group is bonded to any group that, when the prodrug of the active compound is administered to a subject, cleaves to form a free hydroxy, free amino or free mercapto group, respectively. Examples of prodrugs include, acetate, formate and benzoate derivatives of an alcohol or acetamide, formamide and benzamide derivatives of an amine functional group in the active compound (page 64/107, [0123]; page 78/107, [0263]). 
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the doxycycline as taught by Lisanti ‘764 with doxycycline conjugated with palmitic acid (C16:0), stearic acid (C18:0), myristic acid (C14:0), or oleic acid (C18:1, cis-9) in view of Bapat ‘595 for administering a liposome prodrug with cleavable linker. One would have been motivated to do so because (a) Lisanti ‘764 teaches that the anti-mitochondrial agent includes compounds that inhibit mitochondrial function, including tetracycline family members (such as doxycycline), and (b) Bapat ‘595 teaches that the conjugated prodrug (antibiotic-linker-fatty acid) can be formulated in liposomes. When such lipids are dispersed in water they spontaneously form bilayer membranes. The prodrug compound often offers advantages of solubility, tissue compatibility or delayed release in an organism. Linkers typically comprise a unit such as NR1 or C(O)NH, where R1 is hydrogen, acyl, aliphatic or substituted aliphatic, and are cleavable, described above. Thus, one of skill in the art would have a reasonable expectation that by substituting the doxycycline as taught by Lisanti ‘764 with doxycycline conjugated with palmitic acid (C16:0), stearic acid (C18:0), myristic acid (C14:0), or oleic acid (C18:1, cis-9) in view of Bapat ‘595 for administering a liposome prodrug with cleavable linker, one would achieve Applicant’s claims 1-7, 9-13, and 21. "Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results". See MPEP § 2143 [R-10.2019] [I].

(II) Claims 1-5, 7, 9-13, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lisanti (WO 2018/213764, November 22, 2018, also benefitted by prior Applications filed on May 19, 2017, June 26, 2017, July 07, 2017, October 24, 2017, and November 24, 2017; hereinafter referred to as Lisanti ‘764) in view of Pucci et al. (Oncotarget, Vol. 7, No. 15, p. 19982-19996, January 21, 2016, hereinafter referred to as Pucci ‘2016). Claims 1-5, 7, 9-13, and 21 are rejected here because they have been rejected by the primary reference under 102 above. 
Lisanti ‘764 disclosed a method of treating a neoplastic disease in a patient, following the determination of increased expression levels of one or more mitochondrial markers. Methods may include obtaining a sample of a neoplasm from a neoplastic disease patient, determining the expression level of one or more mitochondrial markers in the cancer stem cells (CSCs, e.g., Mito-signature) of the neoplasm sample relative to a control sample, and, if the higher expression levels of one or more mitochondrial markers is detected, administering to the patient a therapeutically effective amount of an anti-mitochondrial agent. The anti-mitochondrial agent may include compounds that inhibit mitochondrial function as an off-target effect, such as metformin, tetracycline family members (such as doxycycline), erythromycin family members (such as azithromycin), atovaquone, bedaquiline. The mitochondrial markers may include mitochondrial proteins, RNA, and/or DNA that are upregulated or increased in certain cancer types, relative to a normal control. For example, Table 5, Prognostic value of mitochondrial markers in gastric cancers: 
    PNG
    media_image3.png
    128
    400
    media_image3.png
    Greyscale
. Exemplary Mito-Signatures for breast cancer are shown in Table 10: 
    PNG
    media_image4.png
    200
    196
    media_image4.png
    Greyscale
  (pages 28/52 to 29/52, [0048]; pages 16/52 to 31/52, [0044, 0046, and 0051]). Table 2, Exemplary drugs used in conjugation with doxycycline to eradicate CSCs: 
    PNG
    media_image5.png
    200
    44
    media_image5.png
    Greyscale
. Table 3, Exemplary therapeutics that focus on mitochondrial targets: 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
. TPP behaves as a mitochondrial targeting signal (pages 12/52 to 13/52, [0032, 0033, and 0037). Doxycycline effectively targets hypoxic CSCs and overcomes Paclitaxel-resistance under conditions of hypoxia. Doxy-resistant (DoxyR)-MCF7 cells are sensitive to other metabolic therapies, including inhibitors of i) OXPHOS (Atovaquone, Irinotecan, Sorafenib, Niclosamide), ii) glycolysis (Vitamin C and Stiripentol) and iii) autophagy (Chloroquine) (page 11/52, [0031 and 0032]). 
Lisanti ‘764 did not explicitly disclose the limitation “the mitochondrial biomarkers comprising HSPD1, VDAC2, and CPT1A”, required by claim 22.
Pucci ‘2016 disclosed that Carnitine Palmitoyl transferase 1 (CPT1) physiologically resides at the outer mitochondrial membrane and is a site for intracellular regulation of lipid metabolism, transporting long-chain fatty acids into mitochondria for β-oxidation. The tumor specific nuclear CPT1A is a product of the transcript variant 2. The CPT1 variant 2 involves in breast cancer survival, cell death escape and invasion, and thus is a specific tumor target for anticancer therapeutics. Western blot analysis of nuclear extracts from MCF7 cancer cells and MCF12F cells, derived from normal mammary gland, confirmed the presence of CPT1A (86kDa) only in the nuclei of breast cancer cells line. The CPT1A was undetectable in the corresponding non-neoplastic MCF12F cell line. More aggressive phenotypes analyzed, as compared to MCF7 (derived from luminal A phenotype), such as SKBR3 and MDA-MB-231 (respectively luminal B HER2+, and basal triple negative phenotypes) express only CPT1Av2 (page 19982, left col., para. 1 and Abstract; page 19983, left col., para. 2; right col., para. 1; page 19992, left col., para. 1)
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the mitochondrial biomarkers HSPD1 and VDAC2 as taught by Lisanti ‘764 with the mitochondrial biomarker CPT1A in view of Pucci ‘2016 to identify specific breast cancer type for antimitochondrial biogenesis treatment. One would have been motivated to do so because (a) Lisanti ‘764 teaches that Mito-Signatures for breast cancer comprise HSPD1 and VDAC2. Exemplary therapeutics focus on mitochondrial targets, and (b) Pucci ‘2016 teaches that CPT1 variant 2 involvement in breast cancer survival, cell death escape and invasion. CPT1A (86kDa) presents only in the nuclei of breast cancer cells line (MCF7, derived from luminal A phenotype; luminal B HER2+ SKBR3 cell, and basal triple negative  MDA-MB-231 cell). The CPT1A was undetectable in the corresponding non-neoplastic MCF12F cell line, described above. Thus, one of skill in the art would have a reasonable expectation that by combining the mitochondrial biomarkers HSPD1 and VDAC2 as taught by Lisanti ‘764 with the mitochondrial biomarker CPT1A in view of Pucci ‘2016 to identify specific breast cancer type for antimitochondrial biogenesis treatment, one would achieve Applicants' claims 1-5, 7, 9-13, 21, and 22. “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at ___, 82 USPQ2d at 1395. See MPEP § 2141 [R-10.2019].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 7, 9, 10, and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, and 9 of copending Application No. 16/614,581 (Lisanti et al., claim set of 11/18/2019, 15 pages). Although the claims at issue are not identical, they are not patentably distinct from each other because Appl ‘581 claims “A method for identifying a breast cancer patient for anti-mitochondrial therapy, the method comprising: obtaining a breast tumor sample obtained from the patient; determining a level of at least one mitochondrial marker having prognostic value for breast cancer metastasis and recurrence selected from… HSPD1… VDAC2… if the sample is determined to have an increased level of the at least one mitochondrial marker relative to a threshold level; and if the patient is classified as a candidate for anti-mitochondrial therapy, administering at least one mitochondrial inhibitor” (claim 1), “wherein the at least one mitochondrial inhibitor comprises at least one mitochondrial biogenesis inhibitor and at least one of an OXPHOS inhibitor, a glycolysis inhibitor, and an autophagy inhibitor” (claim 4), “wherein the mitochondrial inhibitor is at least one of a mitoriboscin, a mitoketoscin, a antimitoscin, metformin, a tetracycline family member, a erythromycin family member, atovaquone, bedaquiline, vitamin c, caffeic acid phenyl ester, and berberine” (claim 5), and “wherein the at least one mitochondrial marker having prognostic value for breast cancer metastasis and recurrence comprises the combination of VDAC2 and HSPD1” (claim 9), reading on claims 1-4, 7, 9, 10, and 12 of this Application. The method of Appl ‘581 meets all structural limitation of claimed method and would achieve the same intended results, including “for identifying and treating endocrine therapy resistance in a cancer”, required by claim 1. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623